Mr. JUSTICE CRAVEN, specially concurring: I agree that the order of the circuit court denying a divorce in this case on the stated grounds of colltisidn is incorrect and- the 'cause is to be remanded. As I view this record, the finding of the trial court of collusion is not supported by the record and the trial court did not deal with collusion as that term is defined-in the statute. Collusion is defined in section. 10 of the Divorce Act (Ill. Rev. Stat. 1973, ch, 40, par; 11) in terms indicating that the marital .offense for which the divorce is sought was assented to by the plaintiff for the purpose of obtaining a divorce. An answer filed to a complaint for divorce admitting the allegations there. contained does not suggest collusion within that statutory definition. If the marital offense is admitted by answer, then it appears that section 8 of the Divorce Act (Ill. Rev. Stat. 1973, ch. 40, par. 9) requires that such answer shall not be taken as evidence except under the circumstances there stated and under the language of that section. Effective July 1, 1974, if the complaint is taken as confessed, the court shall proceed to hear the cause upon testimony of the plaintiff taken in open court. For the stated reasons, I concur that the order appealed from should be reversed and this cause remanded for further proceedings!